DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Drew Schulte (Reg. No. 63,216) on May 5, 2022.
The application has been amended as follows: 
1.	(Currently Amended) A system for generating location-based guidance based on interior conditions at a plurality of locations, the system comprising:
	cloud-based memory configured to store [[a]]the plurality of locations;
	cloud-based control circuitry configured to:
 		receive, from a user device of a user, a user request to access a first service;
	 	retrieve a plurality of locations that provide the first service;
	 	retrieve an average density for respective first queuing areas at each of the plurality of locations at a first time interval, wherein the respective first queuing areas correspond to respective portions at each of the plurality of locations reserved for queuing users for the first service;
 		determine whether the first service is provided through automated means or an in-person interaction; 
	 	select a threshold average density based on whether the first service is provided through the automated means or the[[an]] in-person interaction;
	 	determine a subset of the plurality of locations at which the average density for the respective first queuing areas at the first time interval corresponds to the threshold average density;
 	 	 determine
	 	 select a location having a lowest respective travel time; and
 	cloud-based input/output circuitry configured to:
 	 	generate for display, on the user device, a recommendation for the location from the subset at which to access the first service at the first time interval.
2.	(Currently Amended) A method for generating location-based guidance based on interior density conditions at a plurality of locations, the method comprising:
	receiving, from a user device of a user, a user request to access a first service;
	retrieving, using control circuitry, [[a]]the plurality of locations that provide the first service;
	retrieving, using the control circuitry, an average density for respective first queuing areas at each of the plurality of locations at a first time interval, wherein the respective first queuing areas correspond to respective portions at each of the plurality of locations reserved for queuing users for the first service;
	determining whether the first service is provided through automated means or an in-person interaction; 
	selecting a threshold average density based on whether the first service is provided through the automated means or the in-person interaction;
	determining a subset of the plurality of locations at which the average density for the respective first queuing areas at the first time interval corresponds to the threshold average density;
	
	determining respective travel times for the user to each location of the subset; 
	selecting a location having a lowest respective travel time; and
	in response to determining a subset of the plurality of locations where the average density for the respective first queuing areas at the first time interval exceed the threshold average density, generating for display, on the user device, a recommendation for [[a]]the location from the subset at which to access the first service at the first time interval.
3.	(Canceled)
4.	(Currently Amended) The method of claim 2, further comprising:
	in response to determining that there is no subset of the plurality of locations where the average density for the respective first queuing areas at the first time interval corresponds to the average density for respective first queuing areas at each of the plurality of locations at a second time interval; and
	determining whether the average density for the respective first queuing areas at each of the plurality of locations at the second time interval corresponds to
5.	(Canceled)
6.	(Currently Amended) The method of claim 2, further comprising:
	
	determining a current time;
	determining respective arrival times for the user to each location of the subset based on the respective travel times and the current time; and
	filtering each location of the subset based on whether its respective arrival time corresponds to the first time interval. 
8.	(Currently Amended) The method of claim 7, wherein determining the respective first queuing area sizes further comprises:
	determining respective interior location sizes at each of the plurality of locations;
	determining respective interior location maps at each of the plurality of locations, wherein the respective interior location maps define the respective first queuing areas at each of the plurality of locations; and
	comparing the respective interior location sizes and the respective interior location maps.
9.	(Currently Amended) The method of claim 2, wherein retrieving the average density for respective first queuing areas at each of the plurality of locations at [[a]]the first time interval, further comprises determining a respective number of users accessing the first service at each of the plurality of locations at the first time interval.
10.	(Currently Amended) The method of claim 9, wherein determining the respective number of users accessing the first service at each of the plurality of locations at the first time interval, further comprises:
	receiving a first estimate, from a first source, of the respective number of users accessing the first service at each of the plurality of locations at the first time interval; 
	receiving a second estimate, from a second source, of the respective number of users accessing the first service at each of the plurality of locations at the first time interval; and
	aggregating the first estimate and the second estimate.
11.	(Currently Amended) The method of claim 2, further comprising:
	retrieving an average composite density for all services at each of the plurality of locations at the first time interval; and
	determining whether the average composite density at each of the plurality of locations at the first time interval corresponds to 
	selecting the location based on the average composite density corresponding to 
12.	(Currently Amended) A non-transitory computer-readable media for generating location-based guidance based on interior density conditions at a plurality of locations comprising instructions that, when executed by one or more processors, cause operations comprising:
	receiving, from a user device of a user, a user request to access a first service;
	retrieving [[a]]the plurality of locations that provide the first service;
	retrieving an average density for respective first queuing areas at each of the plurality of locations at a first time interval, wherein the respective first queuing areas correspond to respective portions at each of the plurality of locations reserved for queuing users for the first service;
	determining whether the first service is provided through automated means or an in-person interaction; 
	selecting a threshold average density based on whether the first service is provided through the automated means or the in-person interaction;
	determining a subset of the plurality of locations at which the average density for the respective first queuing areas at the first time interval corresponds to the threshold average density;
	
	determining respective travel times for the user to each location of the subset; 
	 selecting a location having a lowest respective travel time; and
	
13. 	(Canceled)
14.	(Currently Amended) The non-transitory computer-readable media of claim 12, wherein the instructions further cause operations comprising:
	in response to determining that there is no subset of the plurality of locations where the average density for the respective first queuing areas at the first time interval corresponds to the average density for respective first queuing areas at each of the plurality of locations at a second time interval; and
	determining whether the average density for the respective first queuing areas at each of the plurality of locations at the second time interval corresponds to 
15.	(Canceled)
16.	(Currently Amended) The non-transitory computer-readable media of claim 12, wherein the instructions further cause operations comprising:
	
	determining a current time;
	determining respective arrival times for the user to each location of the subset based on the respective travel times and the current time; and
	filtering each location of the subset based on whether its respective arrival time corresponds to the first time interval. 
19.	(Currently Amended) The non-transitory computer-readable media of claim 12, wherein retrieving the average density for respective first queuing areas at each of the plurality of locations at [[a]]the first time interval, further comprises determining a respective number of users accessing the first service at each of the plurality of locations at the first time interval.
20.	(Currently Amended) The non-transitory computer-readable media of claim 19, wherein determining the respective number of users accessing the first service at each of the plurality of locations at the first time interval, further comprises:
	receiving a first estimate, from a first source, of the respective number of users accessing the first service at each of the plurality of locations at the first time interval; 
	receiving a second estimate, from a second source, of the respective number of users accessing the first service at each of the plurality of locations at the first time interval; and
	aggregating the first estimate and the second estimate.
Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                             P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Joel Ajayi whose telephone number is (571) 270-1091. The Examiner can normally be reached on Monday-Friday from 7:30am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.
/JOEL AJAYI/
Primary Examiner, Art Unit 2646